Citation Nr: 0427507	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  03-05 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served as a Philippine Scout from May 1946 to 
February 1949.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The appellant, the 
veteran's surviving spouse, perfected an appeal of that 
decision.

In September 2003 the appellant testified at a personal 
hearing which was chaired by the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
she identified.

2.  The veteran died in December 1995 due to a 
cerebrovascular accident.

3.  At the time of his death, service connection had not been 
established for any disability.

4.  The preponderance of the probative evidence shows that a 
disability that was incurred in service did not materially 
contribute to cause the veteran's death.

5.  At the time of his death, the veteran had not submitted 
any claim for VA benefits.

6.  The veteran's only military service was as a Philippine 
Scout whose enlistment occurred between October 1945 and June 
1947.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2003).

2.  The criteria for entitlement to accrued benefits are not 
met.  38 C.F.R. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).

3.  Eligibility for death pension benefits is not shown as a 
matter of law.  38 U.S.C.A. §§ 101(2), 101(24), 107(b), 1541 
(West 2002); 38 C.F.R. §§ 3.1(d), 3.40 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she is eligible for benefits 
because the veteran served in the United States Armed Forces, 
and he was disabled at the time of his death.



Development of the Claim

The Board has considered the relevant provisions of the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), which have been codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA has issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2003).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2003).

The RO informed the appellant of the evidence needed to 
substantiate her claim in March 2002 by informing her of the 
provisions of the VCAA and the specific evidence required to 
substantiate her claim.  The RO also informed her of the 
information and evidence that she was required to submit, and 
the evidence that the RO would obtain on her behalf.  The RO 
instructed her to identify any evidence that was relevant to 
her claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on her behalf.  As an alternative, the RO informed her that 
she could obtain the evidence and submit it to the RO.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

The appellant was also provided a copy of the appealed rating 
decision and a statement of the case, in which the RO 
provided her with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claim.  In these documents the RO also 
informed her of the cumulative evidence previously provided 
to VA or obtained by VA on the appellant's behalf, and any 
evidence identified by the appellant that the RO was unable 
to obtain.  The Board finds, therefore, that VA has fulfilled 
its obligation to inform the appellant of the evidence needed 
to substantiate her claim.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA's duty includes making efforts to obtain the 
veteran's service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The appellant is also required to provide the 
information necessary to obtain this evidence.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO requested the veteran's service medical records, but 
received notification from the National Personnel Records 
Center (NPRC) that the records were not available and are 
presumed to have been destroyed by the fire at that facility 
in 1973.  The RO obtained the veteran's treatment records 
from the Veterans Memorial Medical Center (VMMC), and the 
appellant submitted a copy of the death certificate in 
support of her claim.  Although the appellant reported that 
the veteran had received medical treatment shortly following 
his separation from service, she did not indicate that the 
treatment was for any medical problem related to his death 
and she also reported that the records were not available 
because of the death of the physician providing the 
treatment.  The appellant and a friend provided hearing 
testimony before the undersigned in September 2003.

In a claim for compensation benefits, the duty to assist 
includes obtaining a medical opinion if VA determines that 
such an opinion is necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c) (2003).  The RO has not obtained a 
medical opinion regarding the claimed nexus between the cause 
of the veteran's death and an in-service disease or injury.

The United States Court of Appeals for the Federal Circuit 
(hereinafter, "the Federal Circuit") reviewed the relevant 
subsection of the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-
(C) (2003), in Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  The Federal Circuit noted that the regulation, unlike 
the statute, contained a requirement that the claimant 
establish that the veteran suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
obtain a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that obtaining a medical 
opinion could substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal the appellant contends that the cause 
of the veteran's death is related to service.  As will be 
more fully explained below, his service medical records are 
not available and there is no medical evidence establishing 
any medical impairment prior to 1983.  For these reasons the 
Board finds that a medical opinion is not necessary to decide 
the claim, in that any such opinion could not establish the 
existence of the claimed in-service injury.  See also Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

The appellant has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating her claim.  See 38 U.S.C.A. § 5103A (West 
2002); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001); 38 C.F.R. § 3.159(c) (2003).

Service Connection for the Cause of Death

Relevant Laws and Regulations

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2003).  Service connection may 
be established for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (2003).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2003).  

Analysis

As previously stated, the veteran's service medical records 
are not available and are presumed to have been destroyed in 
the fire at the NPRC in 1973.  He did not claim entitlement 
to VA benefits during his lifetime, so that service 
connection was not in effect for any disability at the time 
of his death.

The medical records from the VMMC show that he was admitted 
for the first time in September 1983 and treated for 
pulmonary tuberculosis and pneumonitis of one month in 
duration.  He was discharged in improved condition a month 
later.  He was again admitted to the VMMC in May 1992 due to 
the sudden onset of left-sided weakness nine hours prior to 
hospitalization.  He denied having been examined by a 
physician since he was hospitalized at the VMMC in 1983.  
Testing revealed that he had suffered a recent 
cerebrovascular accident.  He was discharged from the 
hospital after six days of treatment, with medication.

The death certificate shows that the veteran died in December 
1995.  The immediate cause of death was a cerebrovascular 
accident, and no antecedent or underlying causes are shown.  
The veteran died at his residence, and was apparently not 
under medical care at the time.  No autopsy was conducted, 
and the death certificate was prepared by the Public Health 
Officer based on information provided by the appellant.

The appellant reported that she and her family had taken the 
veteran to the VMMC a few months before he died, but that 
they were told that nothing more could be done for him and to 
take him back home.  As noted on the death certificate, he 
died at home without a medical care professional in 
attendance.

The appellant testified in September 2003 that she did not 
meet the veteran until four years following his separation 
from service, so she has no first hand knowledge of any 
medical problems he may have had during service.  She stated 
that he sought medical treatment in the 1950s for lung 
problems and weakness, but no medical records exist to 
determine the specific illnesses for which he was treated.  
She submitted a joint affidavit from the daughters of the 
physician who purportedly provided the veteran's medical care 
in the 1950s.  They attested that their father had treated 
the veteran in the 1960s for "sickness and disease," but 
did not otherwise describe the illness for which he sought 
treatment.

The only evidence of record indicating that the cause of the 
veteran's death is related to service consists of the 
appellant's assertions.  As a lay person, however, she is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Her statements are not probative, therefore, of a nexus 
between the cause of the veteran's death and his military 
service.

In summary, although no service medical records are 
available, there is no probative evidence establishing the 
existence of any medical impairment for almost 40 years 
following the veteran's separation from service.  The 
probative evidence does not establish any nexus between the 
cerebrovascular accident that caused his death and any 
incident of military service.  The Board finds, therefore, 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.

Accrued Benefits

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000(c) (2003).  The 
entitlement of the accrued benefits claimant is derived from 
the veteran's entitlement, and the accrued benefits claimant 
cannot be entitled to a greater benefit than the veteran 
would have received had he lived.  Zevalkink v. Brown, 6 Vet. 
App. 483, 489-90 (1994).

Documents in the claims file reveal that the veteran did not 
claim entitlement to any VA benefits prior to his death, and 
that no benefits were payable based on the evidence in file 
at the time of his death.  The Board finds, therefore, that 
the criteria for entitlement to accrued benefits are not met, 
and that the preponderance of the evidence is against the 
appellant's claim.

Eligibility for Death Pension Benefits

Non-service connected death pension benefits are payable to 
the surviving spouse of a veteran who served for 90 days 
during a period of war who meets the service requirements.  
38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3 (2003).  The 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. 
§ 3.1(d) (2003).  Service in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 
1945 shall not be deemed to have been active military, naval, 
or air service for the purposes of non-service connected 
pension benefits.  All enlistments or re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of section 14.  38 U.S.C.A. § 107(b) (West 2002); 
38 C.F.R. § 3.40(b) (2003).

The veteran's discharge certificate shows that he enlisted as 
a Philippine Scout in May 1946, and served until February 
1949.  Because his enlistment was under section 14 of the 
Armed Forces Voluntary Recruitment Act of 1945, his service 
does not constitute active military service for non-service 
connected pension purposes.  The Board finds, therefore, that 
eligibility for non-service connected death pension benefits 
is not shown as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of entitlement under the law).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.

The claim for accrued benefits is denied.

The claim of entitlement to death pension benefits is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



